DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1st, 2022 has been entered.
Response to Amendment
	The amendment filed August 1st, 2022 has been entered. Claim 1 has been amended. Claim 12 has been added. Claims 1 and 4-12 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al. (US 6292709) in view of Niedermeier (US 2017/0154417). 
Regarding claim 1, Uhl et al. (US 6292709) teaches an inspection process (Col. 1 lines 6-9) comprising the steps of: 
providing at least one container to be inspected (Col. 3 lines 63-65, Fig. 1 #200) to an inspection apparatus (Col. 3 line 65-Col. 4 line 2) through an inlet (Col. 9 lines 36-38); 
identifying the at least one container (Col. 4 lines 2-4, Fig. 1 #209); 
transmitting an identification feature (Col. 4 lines 8-13) of the at least one container to a control system (Col. 4 lines 13-17, Fig. 1 #215); 
creating inspection data by inspecting the at least one container for defects (Col. 4 lines 25-46); 
assigning the inspection data (Col. 4 lines 47-53) to the at least one container; 
assigning a first assessment (Col. 4 lines 53-55 “delivery location”) to the at least one container based on the result of the inspection (Col. 4 lines 25-31); 
saving the identification feature together with the inspection data and the first assessment to a raw data storage (Col. 4 lines 13-19, 47-49) as a data package (Col. 4 lines 13-16); 
sorting the at least one container to (i) a pass path if the first assessment is a pass (Col. 5 lines 28-30), (ii) a reject path if the first assessment is a rejection (Col. 5 lines 34-37), or (iii) a retest path if the first assessment is a retest (Col. 6 lines 62-67); 
processing the data package (Col. 9 lines 40-43) in preparation of a virtual inspection by an inspector (Col. 9 lines 43-52, “video-coding personnel”); 
providing the processed data package (Col. 9 lines 46-52) with a data space for a second assessment (Col. 9 line 59-Col. 10 line 7); 
saving the processed data package to a processed data storage (Col. 10 lines 4-7); 
providing the processed data storage to the inspector (Col. 9 lines 43-46); 
assigning the second assessment to the data space of the processed data package (Col. 10 lines 1-7); 
saving the processed data package together with the second assessment to a result data storage (Col. 10 lines 7-11); and
sorting the at least one container based on the second assessment (Col. 10 lines 11-13) to one of another pass path (Col. 10 lines 1-3), another reject path (Col. 10 lines 13-18) and a further path (Col. 10 lines 7-12). 
Uhl et al. (US 6292709) lacks teaching creating inspection data by inspecting the at least one container for intrinsic, extrinsic or inherent defects, the defects being either inside of the at least one container or within a manufacturing material of the at least one container. 
Niedermeier (US 2017/0154417) teaches an inspection process (Paragraph 0001 lines 1-3) comprising creating inspection data by inspecting the at least one container (Paragraph 0032 line 1-Paragraph 0033 line 7) for intrinsic, extrinsic or inherent defects (Paragraph 0017 lines 1-9), the defects being either inside of the at least one container (Paragraph 0048 lines 11-14) or within a manufacturing material of the at least one container (Paragraph 0049 lines 10-15). Niedermeier states that containers may be inspected to determine features of a container, a stain, a label, material embossment, a container defect, such as a crack, a container identifier and/or a print in order to characterize the container or its content (Paragraph 0017 lines 1-9), and this inspection may be performed after a production of a container, after cleaning a new or recycled container, or in a beverage processing system along with a rinser, filler, capper labeler and packaging machine (Paragraph 0009 lines 1-11). The containers could be plastic or glass bottles, cans, or tubes, or containers made of biodegradable material, where the containers may be empty, filled partially, or filled entirely (Paragraph 0011 lines 1-8). The inspection process as taught by Niedermeier inspects and classifies multiple different types of containers, and may base a classification on any suitable information characterizing the container (Paragraph 0017 lines 4-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uhl et al. (US 6292709) to include inspecting the at least one container for intrinsic, extrinsic or inherent defects, the defects being either inside of the at least one container or within a manufacturing material of the at least one container as taught by Niedermeier (US 2017/0154417) in order to provide an inspection process which may inspect different types of containers and base a classification on any suitable information characterizing the container, thus providing a more flexible inspection process. 
Regarding claim 4, Uhl et al. (US 6292709) teaches an inspection process wherein the first assessment and/or the second assessment comprises a classification (Col. 5 lines 28-30, Col. 10 lines 11-13). 
Regarding claim 5, Uhl et al. (US 6292709) teaches an inspection process wherein the identifying (Fig. 1 #209) is done by detecting a provided identification feature (Col. 4 lines 8-15), as the identification feature, on the at least one container (Fig. 1 #200) and/or by applying the identification feature to the at least one container (Col. 5 lines 9-14). 
Regarding claim 6, Uhl et al. (US 6292709) teaches an inspection process wherein the identification feature is selected from the group comprising alphanumeric code, matrix code, bar code, Inkjet coding, laser coding, electronic coding on a chip (Col. 4 lines 8-13, Col. 4 line 63-Col. 5 line 5). 
Regarding claim 8, Uhl et al. (US 6292709) teaches an inspection process wherein the inspecting comprises the steps of: 
taking a picture of the at least one container (Col. 3 line 65-Col. 4 line 2); and 
assessing the taken picture (Col. 4 lines 2-7) based on predefined criteria (Col. 4 lines 15-21). 
Regarding claim 9, Uhl et al. (US 6292709) teaches an inspection process wherein the processing (Col. 9 lines 40-43) comprises the steps of: 
identifying critical areas (Col. 4 lines 8-9) of the at least one container based on the taken picture (Col. 4 lines 9-15) and the predefined criteria (Col. 4 lines 15-21); and 
emphasizing the critical areas in the taken picture (Col. 4 lines 16-18). 
Regarding claim 10, Uhl et al. (US 6292709) teaches an inspection process wherein the emphasizing (Col. 4 lines 16-18) is done by enlarging the critical areas and/or by increasing the contrast of the critical areas and/or by applying a color filter to the critical areas (Col. 5 lines 45-49; Col. 7 lines 4-11). 
Regarding claim 11, Uhl et al. (US 6292709) teaches an inspection system (Col. 1 lines 6-9) for carrying out the inspection process of claim 1 (see claim 1 above), the inspection system comprising 
the inspection apparatus (Col. 9 lines 34-36) with the inlet (Col. 9 lines 36-38) for the at least one container (Fig. 13 #400) to be inspected, 
at least one reading and/or marking unit (Fig. 13 #401) for identifying the at least one container (Col. 9 lines 38-40), 
the control system (Fig. 13 #418), 
an inspection for creating the inspection data by inspecting the at least one container (Col. 9 lines 40-46) for intrinsic, extrinsic or inherent defects (Col. 4 lines 32-46), 
at least one sorting unit (Fig. 13 #407) with at least three outlets (Col. 9 lines 59-61), wherein the at least one container is directed to one of the at least three outlets, based on the result of the inspection (Col. 9 lines 46-52), 
the raw data storage (Fig. 13 #419) for storing the data package comprising the identification feature (Col. 4 lines 8-13), the inspection data (Col. 4 lines 47-53) and the first assessment (Col. 4 line 53 “delivery location”), based on the result of the inspection (Col. 9 lines 53-58),
a processor for processing the data package (Col. 9 lines 46-58), 
the processed data storage (Fig. 13 #419) for storing the processed data package (Col. 10 lines 1-7), 
a virtual inspection (Fig. 13 #409) with a workspace for the inspector (Col. 9 lines 43-46), who assigns the second assessment to the processed data package (Col. 9 lines 43-58; Col. 10 lines 4-13), and 
the result data storage (Fig. 13 #419) for storing the processed data package together with the second assessment (Col. 10 lines 4-7). 
Regarding claim 12, Uhl et al. (US 6292709) lacks teaching an inspection process wherein the creating inspection data  by inspecting the at least one container for intrinsic, extrinsic or inherent defects includes at least one of (i) inspecting the at least one container for an unwanted particle inside of the at least one container, (ii) inspecting the at least one container for an unwanted inclusion in the at least one container, and (iii) inspecting the at least one container for a cosmetic defect. 
Niedermeier (US 2017/0154417) teaches an inspection process (Paragraph 0001 lines 1-3) wherein the creating inspection data (Paragraph 0032 line 1-Paragraph 0033 line 7) by inspecting the at least one container for intrinsic, extrinsic or inherent defects  (Paragraph 0017 lines 1-9) includes at least one of (i) inspecting the at least one container for an unwanted particle inside of the at least one container (Paragraph 0048 lines 9-18), (ii) inspecting the at least one container for an unwanted inclusion in the at least one container (Paragraph 0017 lines 2-9), and (iii) inspecting the at least one container for a cosmetic defect (Paragraph 0048 lines 9-18). Niedermeier states that containers may be inspected to determine features of a container, a stain, a label, material embossment, a container defect, such as a crack, a container identifier and/or a print in order to characterize the container or its content (Paragraph 0017 lines 1-9), and this inspection may be performed after a production of a container, after cleaning a new or recycled container, or in a beverage processing system along with a rinser, filler, capper labeler and packaging machine (Paragraph 0009 lines 1-11). The containers may be plastic or glass bottles, cans, or tubes, or containers made of biodegradable material, where the containers may be empty, filled partially, or filled entirely (Paragraph 0011 lines 1-8). The inspection process as taught by Niedermeier inspects and classifies multiple different types of containers, and may base a classification on any suitable information characterizing the container (Paragraph 0017 lines 4-9).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uhl et al. (US 6292709) to include the inspection of the at least one container for intrinsic, extrinsic or inherent defects including at least one of (i) inspecting the container for an unwanted particle inside of the container, (ii) inspecting the container for an unwanted inclusion in the container, and (iii) inspecting the container for a cosmetic defect as taught by Niedermeier (US 2017/0154417) in order to provide an inspection process which may inspect different types of containers and base a classification on any suitable information characterizing the container, such as an unwanted particle inside the container, an unwanted inclusion in the container, or a cosmetic defect of the container, thus providing a more flexible inspection process. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al. (US 6292709) in view of Niedermeier (US 2017/0154417) and further in view of Miyamoto et al. (US 2004/0218806). 
Regarding claim 7, Uhl et al. (US 6292709) lacks teaching an inspection process wherein the identification feature is the electronic coding on the chip and the chip comprises the raw data storage, the processed data storage and the result data storage. 
Miyamoto et al. (US 2004/0218806) teaches an inspection process (Paragraph 0001 lines 1-6) wherein an identification feature (Paragraph 0043 lines 1-2) is the electronic coding on the chip (Paragraph 0043 lines 13-16) and the chip comprises the raw data storage, the processed data storage and the result data storage (Paragraph 0043 line 19-Paragraph 0045 line 11). Miyamoto et al. explains that all different types of data regarding a defect may be stored in this manner (Paragraph 0045 lines 1-11), and this data may be further used to inspect a defect with all different types of defect inspection machines (Paragraph 061 lines 1-9), thus increasing the flexibility of the inspection process. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Uhl et al. (US 6292709) to include an identification feature which is the electronic coding on the chip as taught by Miyamoto et al. (US 2004/0218806) in order to provide a more flexible identification feature which may include more data than other identification features. 
Response to Arguments
Applicant’s arguments, filed August 1st, 2022, with respect to the rejection(s) of amended claim(s) 1 and 4-12 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Niedermeier (US 2017/0154417). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653